 Case 2:19-cr-20229-JTF Document 70 Filed 12/28/20 Page 1 of 12                   PageID 112




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION


UNITED STATES OF AMERICA,                           )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )      Case No. 2:19-CR-20229-JTF
                                                    )
DEREK DAVENPORT,                                    )
                                                    )
       Defendant.                                   )


 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
            TO DENY DEFENDANT’S MOTION TO SUPPRESS


       Before the Court is Defendant Derek Davenport’s Motion to Suppress, filed on June 29,

2020. (ECF No. 47.) The United States of America filed its Response to Defendant’s Motion to

Suppress on July 27, 2020. (ECF No. 56.) The United States of America also filed a Supplemental

Response to Defendant’s Motion on September 16, 2020. (ECF No. 61.) The Motion was referred

to the Magistrate Judge on July 14, 2020, who held a hearing on the matter on September 16, 2020.

(ECF Nos. 52 & 62.)       On October 29, 2020, the Magistrate Judge issued a Report and

Recommendation denying Defendant’s Motion. (ECF No. 67.) Defendant did not file any

Objections to the Magistrate Judge’s Report and Recommendation.

       For the following reasons, the Court ADOPTS the Magistrate’s Report and

Recommendation and DENIES Defendant’s Motion to Suppress.

                                    FINDINGS OF FACT

       In his Report and Recommendation, Magistrate Judge Pham sets forth proposed findings

of fact based on evidence presented during the September 16, 2020 suppression hearing. (ECF

Nos. 62 & 67, 1.) The Court adopts and incorporates those proposed findings of fact.

                                               1
 Case 2:19-cr-20229-JTF Document 70 Filed 12/28/20 Page 2 of 12                   PageID 113




                                    LEGAL STANDARD

       Congress passed 28 U.S.C. § 636(b) “to relieve some of the burden on the federal courts

by permitting the assignment of certain district court duties to magistrates.” United States v.

Curtis, 237 F.3d 598, 602 (6th Cir. 2001). Pursuant to the provision, magistrate judges may hear

and determine any pretrial matter pending before the Court, except various dispositive motions.

28 U.S.C. § 636(b)(1)(A). Regarding those excepted dispositive motions, magistrate judges may

still hear and submit to the district court proposed findings of fact and recommendations for

disposition. 28 U.S.C. § 636(b)(1)(B). Upon hearing a pending matter, “[T]he magistrate judge

must enter a recommended disposition, including, if appropriate, proposed findings of fact.” Fed.

R. Civ. P. 72(b)(1); see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). Any party

who disagrees with a magistrate’s proposed findings and recommendation may file written

objections to the report and recommendation. Fed. R. Civ. P. 72(b)(2).

       The standard of review that is applied by the district court depends on the nature of the

matter considered by the magistrate judge. See Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir.

2003) (citations omitted) (“A district court normally applies a ‘clearly erroneous or contrary to

law’ standard of review for nondispositive preliminary measures. A district court must review

dispositive motions under the de novo standard.”). Motions to suppress evidence are among the

motions in criminal cases that are subject to de novo review. See 28 U.S.C. § 636 (b)(1)(A); U.S.

Fid. & Guarantee Co. v. Thomas Solvent Co., 955 F.2d 1085, 1088 (6th Cir. 1992). Upon review

of the evidence, the district court may accept, reject, or modify the proposed findings or

recommendations of the magistrate judge. Brown v. Bd. of Educ., 47 F. Supp. 3d 665, 674 (W.D.

Tenn. 2014); see also 28 U.S.C. § 636(b)(1). The court “may also receive further evidence or

recommit the matter to the [m]agistrate [j]udge with instructions.” Moses v. Gardner, No. 2:14-



                                               2
 Case 2:19-cr-20229-JTF Document 70 Filed 12/28/20 Page 3 of 12                         PageID 114




cv-2706-SHL-dkv, 2015 U.S. Dist. LEXIS 29701, at *3 (W.D. Tenn. Mar. 11, 2015). A district

judge should adopt the findings and rulings of the magistrate judge to which no specific objection

is filed. Brown, 47 F. Supp. 3d at 674. “Within 14 days after being served with a copy of the

recommended disposition, a party may serve and file specific written objections to the proposed

findings and recommendations.” Fed. R. Civ. P. 72(b)(2). “When no timely objection is filed, the

court need only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.” Fed. R. Civ. P. 72(b) advisory committee notes.

                                             ANALYSIS

       Because Defendant has not filed Objections to the Magistrate Judge’s recommendation that

the Motion to Suppress be denied, the Court reviews the Magistrate Judge’s Report and

Recommendation for clear error. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b) advisory

committee notes. The issue presented by Defendant’s Motion is whether the police search of 587

Leacrest Avenue (“the Leacrest residence”) on April 10, 2019 violated Defendant’s Fourth

Amendment right to be free from unreasonable searches and seizures. (ECF No. 47, 1–2.)

Defendant contends that all evidence obtained during the search should be suppressed under the

Fourth Amendment. (Id. at 1.) Defendant first argues that he has the right to challenge the consent

of Antionette Tennial, who resides at the Leacrest residence and is Defendant’s ex-girlfriend. (Id.

at 4.) Defendant then argues that Tennial’s consent to the search was invalid for two primary

reasons. First, Defendant posits, Tennial’s consent was the product of police coercion. (Id. at 5.)

Second, the search consent form that Tennial signed was presented only after the search of the

Leacrest residence had begun. (Id.) The Magistrate Judge recommends the denial of Defendant’s

Motion to Suppress because “Davenport did not have a reasonable expectation of privacy in the

Leacrest home and thus cannot challenge the search on Fourth Amendment grounds.” (ECF No.



                                                   3
 Case 2:19-cr-20229-JTF Document 70 Filed 12/28/20 Page 4 of 12                     PageID 115




67, 9.) The Magistrate Judge also found that even if Defendant had established the right to

challenge the search, “the search was otherwise valid because the officers obtained Tennial’s

consent to conduct their search.” (Id.) This Court agrees.

Legitimate Expectation of Privacy in the Leacrest Residence

       The Fourth Amendment of the United States Constitution provides that “[t]he right of the

people to be secure in their persons, houses, papers, and effects, against unreasonable searches and

seizures, shall not be violated . . . .” U.S. CONST. amend. IV. As the Magistrate Judge noted,

“[b]ecause Fourth Amendment rights are ‘personal,’ the central inquiry in any suppression hearing

is whether the defendant challenging the admission of evidence has shown a legitimate expectation

of privacy in the place searched or the thing seized.” United States v. Adams, 583 F.3d 457, 463

(6th Cir. 2009) (quoting United States v. King, 227 F.3d 732, 743 (6th Cir. 2000)) (citation

omitted). Determining whether Defendant had a legitimate expectation of privacy in the Leacrest

residence requires a two-part inquiry. First, the Court must determine whether Defendant had an

actual, subjective expectation of privacy. See King, 227 F.3d at 743. Second, Defendant’s

expectation of privacy must be “one that society is prepared to recognize as reasonable.” United

States v. Waller, 426 F.3d 838, 844 (6th Cir. 2005) (quoting King, 227 F.3d at 743). Overall, in

order to challenge Tennial’s consent, Defendant must show, by a preponderance of the evidence,

a legitimate expectation of privacy in the Leacrest residence. See United States v. Shelton, 384 F.

Supp. 3d 916, 923–24 (M.D. Tenn. 2019) (citing United States v. Ponder, 240 F. App’x 17, 19

(6th Cir. 2007)).

Defendant’s Actual, Subjective Expectation of Privacy

       The first prong in determining whether Defendant had a legitimate expectation of privacy

requires that this Court “ask whether the individual, by conduct, has exhibited an actual



                                                 4
 Case 2:19-cr-20229-JTF Document 70 Filed 12/28/20 Page 5 of 12                    PageID 116




expectation of privacy; that is, whether he has shown that he sought to preserve something as

private.” King, 227 F.3d at 743–44 (citing Bond v. United States, 529 U.S. 334, 338 (2000)). The

Magistrate Judge did not expressly address whether Defendant had a subjective, actual expectation

of privacy. (ECF No. 67, 8–9.)

       Based on the narrative provided in the Memphis Police Incident Report, the police officers

in this case found cash, drugs, and related paraphernalia scattered across the Leacrest residence,

with some items being found in the kitchen, closets, a pair of pants in the bedroom, and under a

mattress. (ECF No. 47-1, 9.) Because some of the items were found in closets, pants pockets, and

under a mattress, the Court will assume for purposes of this analysis that Defendant evinced an

actual expectation of privacy by seeking to preserve some things as private. King, 227 F.3d at

743–44.

Objective Reasonableness of Defendant’s Expectation of Privacy

       Assuming Defendant exhibited a subjective, actual expectation of privacy in the Leacrest

residence, it would not be one that society is prepared to recognize as reasonable. The Magistrate

Judge determined that Defendant did not have a reasonable expectation of privacy at the Leacrest

residence. (ECF No. 67, 8–9.) The Magistrate Judge noted that Defendant did not reside at the

home, had not slept there the previous night, and did not appear to keep personal items or clothes

there. (Id.) Further, Tennial’s testimony indicated that Defendant was not a regular visitor to the

home and did not have any authority or permission to enter or exit the home at his leisure. (Id. at

9.)

       Being an overnight guest is sufficient to establish a person’s Fourth Amendment

protections in a place. See United States v. Allen, 720 F. App’x 254, 257 (6th Cir. 2018) (“[T]his

court has broadly interpreted the Fourth Amendment to protect nearly all overnight guests,



                                                5
 Case 2:19-cr-20229-JTF Document 70 Filed 12/28/20 Page 6 of 12                        PageID 117




clarifying that these Fourth Amendment protections extend to those who occupy common areas in

an apartment that are freely accessible to others.”) (citing United States v. Pollard, 215 F.3d 643,

647–48 (6th Cir. 2000)). Defendant contends, without evidence, that he was an overnight guest at

the Leacrest residence the night prior to the search. (ECF No. 47, 4.) However, the Magistrate

Judge found, after a hearing, that Defendant “had not slept at the house the night before the search”

and instead “had arrived at the house earlier that morning to pick up his daughter for school.”

(ECF No. 67, 8.) To the extent that there is evidence that Defendant was an overnight guest—that

it was early in the morning and that Defendant was in his underwear in a bedroom—it is limited

and purely circumstantial. (Id. at 3.) Therefore, the Court concludes that Defendant may not rely

on any assertion of status as an overnight guest to support the argument that he had a legitimate

expectation of privacy. See United States v. Berryhill, 352 F.3d 315, 317 (6th Cir. 2013)

(“[Defendant] lacked any of the items one would expect an overnight guest to have with him. He

carried no clothes or toothbrush . . . .”).

        Defendant notes in his Motion to Suppress, and it is true, that the right to challenge a search

may extend to non-overnight guests in a home. See United States v. Washington, 573 F.3d 279,

283 (6th Cir. 2009) (“In certain cases, this circuit has even extended standing to challenge a search

to non-overnight guests who are permitted to keep items in the residence.”) (citing Waller, 426

F.3d at 844). However, this case is distinguishable from cases finding a legitimate expectation of

privacy for a non-overnight guest to contest a search. For example, in Waller, the defendant was

“transient” and used a third-party’s apartment “primarily for showering, changing clothes, and

storing his personal belongings.” Waller, 426 F.3d at 844. The Magistrate Judge found and noted

that “Tennial testified that [Defendant] was not regularly around her home and that her relationship

with [Defendant] ended long before” the day of the search. (ECF No. 67, 9.) In fact, there is no



                                                  6
 Case 2:19-cr-20229-JTF Document 70 Filed 12/28/20 Page 7 of 12                        PageID 118




evidence that Defendant had even spent time at the Leacrest residence before the day of the search

or that he had permission to keep items there.

       Because Defendant’s guest status is alone insufficient to establish a legitimate expectation

of privacy, the Court will consider Defendant’s “proprietary or possessory interest” in the Leacrest

residence; whether he “has the right to exclude others from the place in question; whether he had

taken normal precautions to maintain his privacy; whether he has exhibited a subjective

expectation that the area would remain free from governmental intrusion; and whether he was

legitimately on the premises.” Waller, 426 F.3d at 844 (quoting King, 227 F.3d at 744). It is clear

that since Defendant did not live at the Leacrest residence and was not regularly, if ever, around

the home, he has no proprietary or possessory interest therein. Similarly, Defendant’s Motion

provides no evidence to support a finding that Defendant expected freedom from governmental

intrusion in the Leacrest residence. While Defendant was legitimately on the premises, there was

no evidence that he had the right to exclude others or that he had taken affirmative steps to establish

or maintain any privacy in the home. See id.

       Accordingly, the Court agrees with the Magistrate Judge’s recommendation that Defendant

did not have a legitimate expectation of privacy in the Leacrest residence, and thus does not have

the right to contest Tennial’s consent to the search.

Consent Exception to Fourth Amendment’s Warrant Requirement

       While the Magistrate Judge concluded, and this Court agrees, that Defendant did not have

a legitimate expectation of privacy, and thus did not have the right to challenge the search of the

Leacrest home, the Magistrate Judge determined that even if Defendant could establish a legitimate

expectation of privacy, there had been a valid consent search. (ECF No. 67, 9.) Accordingly, this




                                                  7
 Case 2:19-cr-20229-JTF Document 70 Filed 12/28/20 Page 8 of 12                        PageID 119




Court proceeds to analyze—assuming, arguendo, that Defendant had a legitimate expectation of

privacy—whether the search is valid through Tennial’s consent.

       Warrantless police entry into a home is “presumptively unconstitutional.” Ewolski v. City

of Brunswick, 287 F.3d 492, 501 (6th Cir. 2002) (citing O’Brien v. City of Grand Rapids, 23 F.3d

990, 996 (6th Cir. 1994)). However, consent to a search is an “established exception[] to the

requirements of both a warrant and probable cause.” See Schneckloth v. Bustamonte, 412 U.S.

218, 219 (1973) (citing Davis v. United States, 328 U.S. 582, 593–94 (1946)). “The government

bears the burden of proving, through ‘clear and positive testimony’ that the consent to search was

given voluntarily.” United States v. Beauchamp, 659 F.3d 560, 571 (6th Cir. 2011) (quoting

United States v. Salvo, 133 F.3d 943, 953 (6th Cir. 1998)). The government must demonstrate

voluntariness by a preponderance of the evidence. See United States v. Williams, No. 10-20357-

STA-tmp, 2013 U.S. Dist. LEXIS 10051, at *16 (W.D. Tenn. Jan. 25, 2013) (quoting United States

v. Canipe, 569 F.3d 597, 602 (6th Cir. 2009)). However, where the defendant alleges coercion, he

“must show more than a subjective belief of coercion, but also some objectively improper action

on the part of the police.” See United States v. Crowder, 62 F.3d 782, 787 (6th Cir. 1995). The

Sixth Circuit has held that “[c]onsent is voluntary when it is ‘unequivocal, specific and intelligently

given, uncontaminated by any duress or coercion.’” United States v. Moon, 513 F.3d 527, 537

(6th Cir. 2008) (citing United States v. McCaleb, 552 F.2d 717, 721 (6th Cir. 1977)). “Mere

acquiescence” is insufficient to show “free and voluntary consent.” See id. at 538 (citing Bumper

v. North Carolina, 391 U.S. 543, 548–49 (1968)). Voluntariness is a factual question that must be

“determined from all the circumstances.” Ohio v. Robinette, 519 U.S. 33, 40 (1996) (quoting

Florida v. Jimeno, 500 U.S. 248, 248–49 (1991)).




                                                  8
 Case 2:19-cr-20229-JTF Document 70 Filed 12/28/20 Page 9 of 12                    PageID 120




       In assessing whether Tennial’s consent was voluntary, the Court considers: Tennial’s age,

intelligence, and education; whether Tennial understood that she could refuse consent; the “length

and nature” of Tennial’s detention; whether there was “coercive or punishing” police conduct; and

whether there are “indications of ‘more subtle forms of coercion that might flaw’” Tennial’s

judgment. See United States v. Cochrane, 702 F.3d 334, 342 (6th Cir. 2012) (citations omitted).

No individual consideration is dispositive. See United States v. Lucas, 640 F.3d 168, 174 (6th Cir.

2011) (citing Schneckloth, 412 U.S. at 226).

       The circumstances surrounding the purported consent were disputed between Defendant’s

Motion and the testimony of Tennial and the police officers. The Magistrate Judge found Tennial’s

testimony to be not credible, and accordingly, the Magistrate Judge did not agree with Defendant’s

characterization of the facts. (ECF No. 67, 1–2.) Defendant contends that the government cannot

show that Tennial’s consent was valid. (ECF No. 47, 5.) First, Defendant argues, the police

officers were already inside the Leacrest residence before receiving consent. (Id.) Second, the

search began before Tennial signed the consent form. (Id.) Third, before Tennial gave any

consent, Tennial asked officers to cease searching the Leacrest residence, which the officers

refused to do. (Id.) Finally, Defendant states that the officers threatened Tennial by stating that

they would call Child Protective Services if Tennial refused to give consent and allow further

search of the Leacrest residence. (Id.) However, the Magistrate Judge found that Tennial provided

verbal consent for the officers to search the Leacrest residence, and that subsequently, Tennial

signed a consent form after an officer read her its terms. (ECF No. 67, 4.) The Magistrate Judge

also indicated that:

       Tennial testified that the officers never asked for her consent to search the house,
       that she repeatedly told them they did not have permission to conduct a search, and
       that while she eventually signed the consent form, she did so only because the
       officers had their guns drawn and they threatened to contact Child Protective

                                                9
    Case 2:19-cr-20229-JTF Document 70 Filed 12/28/20 Page 10 of 12                           PageID 121




         Services to take her child away. The undersigned finds her testimony to be not
         credible.

         (Id. at 5 n.3.)

         While the Magistrate Judge did not expressly indicate the rationale for this determination

of credibility, Defendant has not filed any Objections in this case. Mindful that this Court “should

adopt the findings and rulings of the Magistrate Judge to which no specific objection is filed,” the

analysis proceeds based on the Magistrate Judge’s findings of fact. See Brown, 47 F. Supp. 3d at

674 (citing Thomas v. Arn, 474 U.S. 140, 151 (1985)).

         In support of the proposition that the consent form cannot validate the search, Defendant

cites United States v. Chambers, 395 F.3d 563, 569–70 (6th Cir. 2005), abrogated on other

grounds by Kentucky v. King, 563 U.S. 452, 466 (2011). 1 (ECF No. 47, 5–6.) However, in

Chambers, the police made an illegal entry into the home and the defendant gave consent while he

was detained. 395 F.3d at 569. Further, the defendant testified that he believed he was “under

arrest” when he gave consent. Id. at 570. The Chambers Court also found that the environment

surrounding the consent was “highly coercive.” Id. Ultimately, Chambers is inapplicable to this

case because here, consent was not given after an illegal entry into the Leacrest residence. See

United States v. Twitty, No. 08-20345, 2009 U.S. Dist. LEXIS 72089, at *7–8 (W.D. Tenn. Aug.

14, 2009) (holding Chambers inapplicable where there was no illegal entry). The Magistrate Judge

found that after the officers informed Tennial that they sought Davenport, “Tennial confirmed that

Davenport was in the house, at which point the officers walked inside.” (ECF No. 67, 2–3.)

Consent “may be in the form of words, gesture, or conduct.” Smith v. City of Wyoming, 821 F.3d

697, 710 (6th Cir. 2016) (quoting United States v. Carter, 378 F.3d 584, 587 (6th Cir. 2004)).


1
 Defendant also cites the non-binding cases of United States v. Matthews, No. CR 05-10073-NG, 2006 U.S. Dist.
LEXIS 7701, at *5–7 (D. Mass. Mar. 1, 2006) and United States v. Johnson, No. 12-cr-291, 2012 U.S. Dist. LEXIS
155710, at *22 (E.D. Pa. Oct. 31, 2012).

                                                     10
Case 2:19-cr-20229-JTF Document 70 Filed 12/28/20 Page 11 of 12                        PageID 122




       In light of Tennial’s confirmation that Davenport was inside the Leacrest residence, and in

the absence of a finding that Tennial objected to entry, the police entry cannot be said to be illegal

so as to contaminate Tennial’s subsequent consent to the search. Additionally, the government

need not rely on the signed consent form to uphold the search, as Tennial had already given verbal

consent to the search, which as explained below, was valid. (ECF No. 67, 4.) There is no evidence

that Tennial merely acquiesced to officers’ request for consent or that Tennial viewed refusing

consent as futile. See Moon, 513 F.3d at 538 (“[I]t does not appear from the record that

Defendant’s statement to government officials was ‘an expression of futility in resistance to

authority or acquiescing in the officers’ request.’” (quoting United States v. Worley, 193 F.3d 380,

386 (6th Cir. 1999))).

       Defendant’s Motion also cites United States v. Finch, 998 F.2d 349, 356 (6th Cir. 1993) in

support of his argument that any consent given by Tennial was coerced. (ECF No. 47, 6.)

However, Finch is distinguishable because the defendant gave consent while detained and after

five police broke down the door with guns drawn. Finch, 998 F.2d at 356. While officers in this

case drew their guns on Defendant to arrest him in the Leacrest residence, they did such after a

lawful entry to arrest Defendant. Further, officers had not stormed into the house as in Finch, and

guns were never drawn on Tennial.

       As the Magistrate Judge noted in his analysis, Tennial is an adult with some college

education. The length of her detention, if any, was limited to a brief discussion with officers at

the Leacrest residence. Further, the Magistrate Judge found the officers made Tennial aware of

her right to refuse consent. (ECF No. 67, 11.) There is no evidence that the police engaged in

coercive or “punishing conduct” beyond the lawful arrest of Defendant, to whom Tennial is not

related. (Id. at 9.) While Tennial testified that the officers threatened to call Child Protective



                                                 11
 Case 2:19-cr-20229-JTF Document 70 Filed 12/28/20 Page 12 of 12                           PageID 123




Services, the Magistrate Judge found otherwise, and Defendant has not objected to this finding.

(Id. at 5 n.3.) Additionally, four officers testified to this effect. (Id. at 11.) Considering the totality

of the circumstances, the government has met its burden to show through “clear and positive

testimony” that Tennial consented to a search of the Leacrest residence. Beauchamp, 659 F.3d at

571.

                                            CONCLUSION

        Upon review, the Court hereby ADOPTS the Magistrate Judge’s Report and

Recommendation to DENY Defendant’s Motion to Suppress.



        IT IS SO ORDERED on this 28th day of December, 2020.



                                                                 s/John T. Fowlkes, Jr.
                                                                 John T. Fowlkes, Jr.
                                                                 United States District Judge




                                                    12
